Citation Nr: 1815157	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents. 

2.  Entitlement to an initial rating in excess of 50 percent prior to August 14, 2017 and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD) to include depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter is on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas; and that office forwarded the appeal to the Board. 

This matter was remanded by the Board in September 2012, August 2013, and July 2014 for further development.  The remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an August 2013 Board decision, the Board denied entitlement to hypertension, to include as due to exposure to herbicide agents. 

In an Order dated March 2014, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Partial Remand (JMPR), vacated, in part, the Board's August 2013 decision only to the extent that it denied service connection for hypertension on a direct service connection basis.  The matter has been returned to the Board for adjudication consistent with the Court's decision.  

In a November 2017 rating decision, the RO increased the Veteran's PTSD to include depression rating to 70 percent effective August 14, 2017.  However, as this increase does not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for hypertension, to include as due to exposure to herbicide agents is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to August 14, 2017, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.
 
2.  From August 14, 2017, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to August 14, 2017, the criteria for an assignment of a rating in excess of 50 percent for service-connected PTSD, to include depression, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From August 14, 2017, the criteria for an assignment of a rating in excess of 70 percent for service-connected PTSD, to include depression, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating for PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, the analysis in this decision is undertaken with the consideration of the possibility of entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110 (b) (2) (West 2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Here, prior to August 14, 2017, the Veteran's PTSD, to include depression, was evaluated at a 50-percent rating.  From August 14, 2017, the Veteran's PTSD, to include depression, is evaluated at a 70-percent rating.  All psychiatric social impairment with occasional decrease in disabilities are evaluated under a general rating formula for mental disorders.  

Under DC 9411, a 50-percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Under DC 9411, a 70-percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.).

A maximum 100-percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted. 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included a Global Assessment of Functioning (GAF) score.  The DSM was recently updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-5 at 16.

According to DSM-IV, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Although, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).



II.  Analysis

A.  Factual Background

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD, to include depression, for the period prior to August 14, 2017, most nearly approximates impairment warranting the currently assigned 50-percent rating.  Also, from August 14, 2017, the Veteran's PTSD, to include depression, most nearly approximates impairment warranting the currently assigned 70-percent rating.

In the Veteran's November 2007 VA 21-526 (Veteran's Application for Compensation and Pension), the Veteran stated that since his time in the Republic of Vietnam he has experienced mood swings, depression, and feelings of wanting to be left alone.

In a February 2006 primary care note, the Veteran stated he had no problems with depression or panic attacks.  See Mt. Vernon VA Medical Center (VAMC) treatment notes.

In a November 2006 telecare depression follow up note, the Veteran's depression was noted as decreased with a score of 5 out of 10.  See Mt. Vernon VAMC treatment notes. 

In a December 2006 primary care note, it was noted that the Veteran had an excellent response to his medication with no symptoms of depression.  Also noted was that the Veteran regained interest in doing things, was sleeping well, and was not arguing with his wife.  See Mt. Vernon VAMC treatment notes.

In a November 2008 administrative note, the Veteran's mental status was noted as alert and oriented, and his psychosocial status was noted as well-groomed and pleasant.  See Fayetteville VAMC medical records. 

In a March 2009 primary care note, the Veteran reported he is experiencing mood swings since stopping his medication.  He denied any other complaints.  See Mt. Vernon VAMC treatment notes.

In a November 2012 internal medicine note, the Veteran reported symptoms of anger, anxiety, irritable, frustration, verbal and physical outbursts of aggression, relationship problems, employment problems, insomnia, exaggerated startle response, recurrent distressing dreams and nightmares with physically aggressive tendencies, lack of motivation and energy levels, and a diminished interest in most hobbies and recreation.  See CBOC VAMC treatment records.

In a January 2013 mental health note, the Veteran reported that he feels fine.  However he also noted that has trouble sleeping and a couple weeks ago he started hitting his wife during his sleep.  GAF score was noted at 63.  See CBOC VAMC treatment records.

In a March 2013 mental health note, the Veteran was noted as alert, orientated, his attitude was cooperative, mood was depressed, affect was congruent, psychomotor activity were within normal limits, speech was clear, and thoughts are goal orientated.  Additionally, suicidal and homicidal ideation was denied.  No delusions were noted.  The Veteran's memory, concentration, intelligence was noted as good.  GAF score was noted as 63.  See CBOC VAMC treatment records.

In an April mental health note, the Veteran reported his marital relationship is good, and denied any problems at work.  He reported his nightmares decreased with medication.  See CBOC VAMC treatment records.

In a May 2013 mental health note, the Veteran reported his symptoms are well controlled.  He denied irritability and restlessness.  The Veteran also reported his anxiety is in remission with no panic symptoms.  See CBOC VAMC treatment records.

In terms of mental status examination, the examiner noted the Veteran's appearance was within normal limits.  His speech was spontaneous and within normal limits.  His mood was anxiety-controlled and affect was congruent.  His thought process was linear and goal directed.  His memory, concentration, judgment, and insight were intact and good.  Suicidal and homicidal ideation was denied.  No report of delusions was noted. 

In a November 2013 VA examination report for PTSD, the Veteran reported that his sleep is chronically disturbed by nightmares, and that he experiences irritability and anger.  The VA examiner noted the Veteran's PTSD symptoms included repeated thoughts or nightmares, repeated distressing dreams of stressful military experiences, feeling emotionally detached from others, chronic sleep disturbance, and actively avoiding talking about his service experiences.  The Veteran's depressive symptoms included feelings of sadness, getting little pleasure form things, loss of self-confidence, history of suicidal thoughts, increased emotional tearfulness, difficulty making decisions, lack of energy, and feeling tired.  The VA examiner noted the Veteran's depression is a symptom of his PTSD.

In terms of his social and occupational functioning, the VA examiner noted that the Veteran's has been married since 1970 with three daughters from his marriage.  The Veteran reported regular contact with his daughters.  Since 2008, the Veteran has been employed by the Miami school district as bus driver.  The VA examiner noted that the Veteran is able to maintain full-time employment, and the Veteran denied any work related problems associated with PTSD or depression.  

The VA examiner noted that the effects of the Veteran's PTSD symptoms on his employment and overall quality of life are that he has difficulty establishing and maintaining effective work and social relationships because he isolates himself and may argue with co-workers and supervisors.  Ultimately, the VA examiner diagnosed the Veteran with PTSD and depression with a GAF score of 64, noting that the best description of the Veteran's current psychiatric impairment is that his psychiatric symptoms cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In a January 2014 mental health outpatient treatment plan note, the Veteran reported that he still argues with his wife daily.  The Veteran reported his patience is good, and sleep improved.  No panic attack symptoms were reported.  The Veteran denied suicidal ideation or hopelessness.   See Tulsa VA outpatient clinic medical records. 

In a March 2014 mental health note, the Veteran reported he enjoyed a trip to Tennessee with his wife.  

In an August 2014 mental health note, the Veteran reported he is doing well.  His mood was noted as irritable.  See Tulsa VA outpatient clinic medical records.

In a September 2015 mental health note, the Veteran reported he is doing well.  However, the Veteran noted exacerbation of nightmares.  The Veteran reported his stress level is low and denied feelings of anxiety or depression.  He reported that his "relationships are good."  See Tulsa VA outpatient clinic medical records.

In a December 2015 mental health note, the Veteran reported his mood is stable.  He has no days in which he is depressed all day.  He denied being irritable. See Tulsa VA outpatient clinic medical records.

In a May 2016 mental health note, the Veteran reported his mood is stable.  He denied symptoms with depression.   See Tulsa VA outpatient clinic medical records.

In a January 2017 mental health outpatient treatment note, the Veteran reported mood is stable.  He noted he is less irritable or "edgy."  There are no threats to others or intimidating behavior noted.  No physical aggression or yelling was noted.  The Veteran denied marital relations problems.  

In a July 2017 Statement in Support of the Claim form, the Veteran reported an increase in the severity of his PTSD symptoms.  He reported that the symptoms he is currently experiencing include disinterest, mood swings, isolation, easily upset.  He also noted that he has to sleep alone as he hits his wife during his sleep.  Additionally the Veteran stated that his psychiatric condition severely limits his ability to function.  During work as a bus driver, the school children upset him.  He noted that he things about suicide sometimes and feels worthless. 

In an October 2017 VA examination for PTSD, the VA examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively., chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motive and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting, and impaired impulse control.

In terms of social and occupational impairment, the Veteran reported he has been married for 47 years, but described a long-standing marital disorder due to his anger and his emotional and social withdrawal.  The Veteran reported little interest and much discomfort in all social interactions, particularly crowds.  The Veteran reported he currently works as a school bus driver.  He described difficulty with irritability particular with students, and some problems with concentration and focus due to his light levels of anxiety, hypervigilance, and irritability. 

In terms of the VA examiner's behavioral observations during the examination, the VA examiner noted that the Veteran was alert, oriented, and cooperative.  His mood was noted as anxious and depressed and his affect was constricted.  His thoughts were clear and goal oriented.  There was no evidence of delusions or hallucinations.  The Veteran's cognitive abilities are grossly intact although he describes difficulty with focus, concentration and short-term memory loss in the workplace due to his high levels of anxiety, hypervigilance, and irritability.  

Ultimately, the VA examiner concluded that the Veteran continues to suffer from service-connected, combat related PTSD.  As a result of his symptoms of PTSD, the patient describes chronic  marital discord, almost complete social isolation, difficulty in the workplace due to irritability causing friction with students, and problems with focus and concentration impacting on work performance, as well as continued daily painful re-experiencing, avoidance and withdrawal, and hyperarousal symptoms, despite ongoing appropriate psychiatric care.  Thus, the  examiner indicated that the Veteran's psychiatric symptoms are indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In s November 2017 mental health note, the Veteran reported he is working 40 hours a week.  He reported he feels more controlled irritability.  He reported his wife is a bit irritable.  There are no panic symptoms noted.  There are no threats to others or intimidating behavior.  There is no physical aggression.  The Veteran denied suicidal ideation, or hopelessness, or worthlessness thoughts.  

Prior to August 14, 2017

Thus, for the period prior to August 14, 2017, the evidentiary record shows that the severity of the Veteran's PTSD most closely approximates the criteria for a 50-percent rating.  

The Board notes that based on the November 2013 VA examiner's opinion that the Veteran's current psychiatric impairment causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, the Veteran's PTSD would warrant a 10-percent rating.  However, the Board has considered the all the Veteran's symptoms and continuous mental health treatment for this rating period, which includes symptoms of difficulty in adapting to stressful circumstances, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment, anxiety, depressed mood, in addition to the November 2013 VA examiner opinion.  Thus the Veteran's overall PTSD symptoms are productive of social and occupational impairment with reduced reliability and productivity.  Therefore, the criteria for a 50-percent rating have been satisfied. 



As to the next higher ratings of 70 and 100 percent, the Board is mindful of the Court's holding in Vazquez-Claudio which explained that analysis of psychiatric disorders is "symptom driven," and a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  713 F.3d at 118.

Here, a 70-percent rating is not warranted as the Veteran has not exhibited symptoms such as suicidal ideation; illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently; impaired impulse control, spatial disorientation; and neglect of personal appearance and hygiene.  Thus, the Veteran's overall PTSD symptoms are not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The Board notes that the Veteran has constantly denied suicidal ideation.  Additionally, the Board notes that although the Veteran reported marital discord, he has been able to maintain a functioning relationship with his wife and his children.  Furthermore, the Veteran's PTSD has not impaired his ability to maintain his employment as a school bus driver and there are no reports of any work-related problems.  Thus, the criteria for 70 percent have not been satisfied. 

A maximum 100-percent rating is not warranted either as the Veteran did not exhibit symptoms such as grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform daily living, disorientation to time living or place, memory loss of close relatives, own occupation or own name.  Thus, the Veteran's overall PTSD symptoms are not productive of total and social impairment.  Specifically, the Veteran has continued his relationship with his wife and children.  And as stated above, the Veteran's PTSD has not impaired his ability to maintain his employment.  Lastly, the evidence of record is silent for any grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform daily living, disorientation to time living or place, memory loss of close relatives, own occupation or own name.  Thus, the criteria for a 100-percent rating have not been satisfied. 

From August 14, 2017

Initially, the Board notes that in a November 2017 rating decision, the RO increased the Veteran's PTSD rating to 70-percent rating effective August 14, 2017.  The opinion noted that the effective date was based on the date of the Veteran's most recent VA examination.  However, the Veteran's PTSD examination was conducted on October 17, 2017 and not August 14, 2107.  Thus, although October 17, 2017 would be the correct date in which there is a factually ascertainable increase in the severity of the Veteran's PTSD, the Board will not alter the effective date of August 14, 2017 of the Veteran's 70-percent rating for his PTSD. 

Therefore, from August 14, 2017, the overall evidentiary record shows that the severity of the Veteran's PTSD most closely approximates the criteria for a 70-percent disability evaluation.  Specifically, the October 2017 VA examiner noted that the Veteran's symptoms of PTSD include chronic marital discord, almost complete social isolation, difficulty in the workplace due to irritability causing friction with students, and problems with focus and concentration impacting on work performance, as well as continued daily painful re-experiencing, avoidance and withdrawal, and hyperarousal symptoms, despite ongoing appropriate psychiatric care.  Significantly, the examiner indicated that the Veteran's psychiatric symptoms are indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood..  Thus, the criteria for a 70-percent rating have been satisfied. 

A maximum 100-percent rating is not warranted as the Veteran's PTSD is not productive of total social and occupational impairment.  For example, the Veteran reported he works 40 hours a week as a school bus driver; thus this does not reflect total occupational impairment.  Additionally, the Veteran's medical records note that the Veteran does not present an imminent threat to himself or others.  Furthermore, throughout the entire record, the Veteran has constantly denied any presence of a current suicidal or homicidal ideation, plan, or intent.  Also, as reflected in his October 2017 VA examination report, there was no obvious impairment in thought process, thought content, or communication observed during the assessment; thus there is not total social impairment.  As such, when considering all the factors together, the Board finds the Veteran's PTSD is not productive of a total social and occupational impairment.  


ORDER

Entitlement to an initial rating in excess of 50 percent prior to August 14, 2017 and in excess of 70 percent thereafter for service-connected PTSD to include depression, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim remaining on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Pursuant to the Court's March 2014 Order, the Board remanded the Veteran's appeal in order to obtain a VA medical opinion that addresses specifically whether the Veteran's hypertension is at least as likely as not related to his conceded exposure to herbicide agents during his service in the Republic of Vietnam. 

As a result, in a July 2017 VA medical opinion, the VA examiner opined that it is less likely than not that the Veteran's hypertension is related to his exposure to herbicide agents.  The VA examiner noted that "all studies related to a direct link between hypertension and Agent Orange cannot relate a connection for certain." Additionally, the VA examiner noted that he Veteran has other risk factors for hypertension, such as stress, sleep apnea, tobacco, and family history.  

However, the Board finds that this opinion is inadequate as it does not address whether the Veteran's conceded exposure to herbicide agents is at least as likely as not related to his hypertension.  Specifically, the Board's July 2014 remand noted that the VA, in conjunction with the National Academy of Sciences (NAS), acknowledged there is "limited or suggestive evidence" indicating an association between exposure to herbicide agents and hypertension.  The remand specifically requested the VA examiner to reconcile any formulated opinion with the NAS study.  Although the VA examiner cites to other articles, he does not discuss the NAS study in his opinion as requested by the Board's remand.  

Furthermore, the Board notes that there is a November 2016 article titled "Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans," published in the Journal of Occupational and Environmental Medicine, which includes a study which showed a significant association between herbicide exposure and hypertension.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp (last visited March 3, 2018).  As the July 2017 VA medical opinion was based on the premise that all studies related to a direct link between hypertension and Agent Orange cannot relate a connection for certain, without discussion of the current medical literature, to include the NAS study and the November 2016 article, an addendum opinion is warranted.  

Thus, for those reasons, the Board finds the VA examiner opinion is inadequate and does not substantially comply with its previous remand and a new opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 30; see also Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate medical physician.  The claims file, to include this Remand and the claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the VA examiner should address the following:

Whether it is at least as likely as not that the Veteran's hypertension was due to or otherwise etiologically related to the Veteran's service, to include as due to exposure to herbicide agents.

The Board has conceded the Veteran's exposure to herbicide agents during his service in the Republic of Vietnam. 

The examiner must discuss and consider the November 2016 article" Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans," published in the Journal of Occupational and Environmental Medicine and any other relevant medical literature, to include the 2007 conclusion of the NAS that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  

If the examiner determines that the Veteran's hypertension is not as least as likely as not related to his exposure to herbicide agents, the examiner MUST reconcile his opinion with the previously discussed November 2016 article and the 2007 NAS study. 

The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  Then readjudicate the appeal.  If the claim remains denied, issue a Supplement Statement of the Case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


